Exhibit 99.1 FIRST FINANCIAL HOLDINGS, INC. FIRST FINANCIAL HOLDINGS, INC. ANNOUNCES SECOND QUARTER EARNINGS AND DECLARES CASH DIVIDEND CHARLESTON, SOUTH CAROLINA, July 26, 2012 – First Financial Holdings, Inc. (“First Financial,” NASDAQ: FFCH), the holding company for First Federal Bank (“First Federal”), announced today net income available to common shareholders of $11.6 million for the three months ended June 30, 2012, compared with $770 thousand for the three months ended March 31, 2012 and a net loss of $(44.0) million for the three months ended June 30, 2011.Diluted net income per common share was $0.70 for the quarter ended June 30, 2012, compared with $0.05 for the prior quarter and a net loss of $(2.50) for the same quarter last year.The quarter ended June 30, 2012 included a $9.0 million after-tax gain on the acquisition of Plantation Federal Bank (“Plantation”) and a $3.1 million after-tax net charge related to repositioning the balance sheet, as described below.The quarter ended June 30, 2011 included additional provision for loan losses of $40.1 million after-tax related to the bulk loan sale. For the six months ended June 30, 2012, net income available to common shareholders was $12.4 million, compared with a net loss of $(45.4) million for the same period of 2011.Diluted net income per common share from continuing operations was $0.75, compared with a net loss of $(2.64) for the first six months of 2011. “First Financial continues to execute on our strategic priorities and we have completed another eventful and successful quarter,” said R. Wayne Hall, president and chief executive officer of First Financial and First Federal.“Today we reported our fifth consecutive quarter of increased core operating results.These results reflect the positive momentum we have generated as a result of the strategic initiatives implemented.We are pleased with the initial successes of our recent acquisitions and look forward to strengthening our ongoing relationships with our new customers.We believe that the steps taken this quarter to reposition our balance sheet for the future build on the strategies implemented over the last year and will continue to contribute to improved results for our shareholders.” Highlights for the Quarter · On April 27, 2012, First Federal assumed the deposits and purchased substantially all of the assets of Plantation through a purchase and assumption agreement with the Federal Deposit Insurance Corporation (“FDIC”).This transaction included $278.7 million of loans and $419.9 million of deposits, at fair value, in the Greenville and Myrtle Beach, South Carolina markets and resulted in a gain on the acquisition of $14.6 million ($9.0 million after-tax). · First Financial also consummated its acquisition of five branches from Liberty Savings Bank, FSB (“Liberty”) in the Hilton Head, South Carolina market during April.This transaction included $22.2 million of performing loans and $112.9 million of deposits, at fair value. · During the second quarter of 2012, First Financial repositioned its balance sheet by selling $203.6 million of mortgage-backed securities and prepaying $125.0 million of Federal Home Loan Bank (“FHLB”) advances.These actions resulted in a $5.0 million ($3.1 million after-tax) net reduction to earnings for the quarter. · Net interest margin remained strong for the quarter ended June 30, 2012 at 4.08%, an increase of 24 basis points over the quarter ended March 31, 2012. · Credit metrics remained stable with non-covered nonperforming assets to total assets of 1.45% at June 30, 2012, compared with 1.42% at March 31, 2012. · Net charge-offs totaled $6.7 million for the quarter ended June 30, 2012, compared with $9.5 million for the prior quarter, while the provision for loan losses was $4.7 million and $6.7 million for the quarters ended June 30, 2012 and March 31, 2012, respectively. · First Financial remains well capitalized at June 30, 2012 with total risk-based capital of 15.16%, Tier 1 risk-based capital of 13.89%, and Tier 1 leverage capital of 9.79%.Tangible common equity to tangible common assets ratio was 6.47% at quarter end. Balance Sheet Repositioning In conjunction with the acquisition strategies completed during the second quarter of 2012, First Financial initiated a number of transactions to better position its balance sheet.The repositioning is expected to enhance net interest income, noninterest income, and net interest margin in future periods.First Financial prepaid $125.0 million of long-term FHLB advances with an average rate of 3.15%, incurring a termination charge of $8.5 million ($5.3 million after-tax).To fund the debt prepayment, mortgage-backed securities totaling $203.6 million with an average yield of 1.79% were sold, generating a $3.5 million ($2.2 million after-tax) gain.In aggregate, these transactions resulted in a net charge of $3.1 million after-tax, or $(0.19) per common share.The remaining proceeds from the investment sales will be reinvested during the third quarter of 2012 in assets with higher projected returns for the current interest rate environment and outlook.First Financial believes the balance sheet repositioning is an economically accretive transaction as the net loss is expected to have a breakeven point of less than two years.In addition to the future revenue enhancements, deleveraging the balance sheet created capital capacity to support the recent acquisitions. First Financial Holdings, Inc. June 30, 2012 Earnings Release Page 2 Balance Sheet Total assets at June 30, 2012 were $3.3 billion, an increase of $158.6 million or 5.0% over March 31, 2012 and an increase of $82.6 million or 2.6% over June 30, 2011.The increases were primarily the result of the Plantation and Liberty acquisitions, partially offset by a decrease in investment securities due to the balance sheet repositioning.Also partially offsetting the increase over June 30, 2011 was the bulk loan sale executed in October 2011, and the sales of First Southeast Insurance Services Inc. and Kimbrell Insurance Group, Inc., both of which occurred during 2011. Investment securities at June 30, 2012 totaled $293.4 million, a decrease of $206.9 million or 41.4% from March 31, 2012 and a decrease of $185.2 million or 38.7% from June 30, 2011.The decreases were primarily the result of the balance sheet repositioning. The following table summarizes the loan portfolio by major categories. LOANS (in thousands) June 30, March 31, December 31, September 30, June 30, Residential loans Residential 1-4 family $ Residential construction Residential land Total residential loans Commercial loans Commercial business Commercial real estate Commercial construction Commercial land Total commercial loans Consumer loans Home equity Manufactured housing Marine Other consumer Total consumer loans Total loans Less: Allowance for loan losses Net loans $ Total loans at June 30, 2012 increased $276.9 million or 11.8% over March 31, 2012 and increased $260.4 million or 11.0% over June 30, 2011.The increases were primarily the result of the Plantation and Liberty acquisitions. The allowance for loan losses was $48.8 million at June 30, 2012 or 1.85% of total loans, compared with $50.8 million or 2.16% of total loans at March 31, 2012 and $55.5 million or 2.34% of total loans at June 30, 2011.The decrease in the allowance ratio was primarily the result of acquiring loans that are carried at fair value and do not currently have an associated allowance.Excluding the impact related to the loans acquired during the quarter, the allowance for loan losses to total loans was 2.09% and the decreases were primarily the result of the continued improvement in historical loss factors and stable credit metrics since the bulk loan sale in October 2011.The allowance for loan losses at June 30, 2012 was 2.06% of loans excluding loans covered under a purchase and assumption loss share agreement (“loss share agreements”) with the FDIC (“covered loans”), and represented 1.23 times coverage of the non-covered nonperforming loans. At June 30, 2012, loans held for sale totaled $72.4 million, an increase of $20.1 million or 38.3% over March 31, 2012 and a decrease of $11.9 million or 14.1% from June 30, 2011.The increase over March 31, 2012 was primarily the result of higher levels of residential mortgage loans to be sold in the secondary market due to an expansion of First Federal’s correspondent lending channel.Secondary market sales generally settle in 45 to 60 days.Loans held for sale at June 30, 2011 were comprised of $24.0 million in residential mortgage loans awaiting sale in the secondary market and $60.3 million of loans in the bulk loan sale pool.The decrease from June 30, 2011 was primarily the result of completing the bulk loan sale in October 2011, partially offset by the correspondent lending expansion. First Financial Holdings, Inc. June 30, 2012 Earnings Release Page 3 The FDIC indemnification asset, net at June 30, 2012 was $77.3 million, an increase of $31.0 million or 67.1% over March 31, 2012 and an increase of $18.4 million or 31.2% over June 30, 2011.The increases were primarily the result of the establishment of a $34.3 million indemnification asset due to the Plantation transaction, as well as normal accretion of the existing indemnification asset, partially offset by the receipt of claims reimbursement from the FDIC. Other assets totaled $106.0 million at June 30, 2012, an increase of $10.2 million or 10.7% over March 31, 2012 and a decrease of $23.4 million or 18.1% from June 30, 2011.The increase over March 31, 2012 was primarily the result of $10.2 million of other real estate owned (“OREO”) acquired in the Plantation transaction.The decrease from June 30, 2011 was primarily the result of current tax adjustments recorded and federal tax refunds received during the twelve month period and a $2.1 million write-down of the state deferred tax asset during the first quarter of 2012 after First Federal’s conversion to a South Carolina state-chartered commercial bank due to a change in South Carolina tax laws for banks versus thrifts. Core deposits, which include checking, savings, and money market accounts, totaled $1.6 billion at June 30, 2012, an increase of $287.1 million or 22.0% over March 31, 2012 and an increase of $415.6 million or 35.3% over June 30, 2011.The increases were primarily the result of the Plantation and Liberty transactions as well as the introduction of new retail deposit products and sales process during 2011.Time deposits at June 30, 2012 totaled $1.1 billion, an increase of $151.6 million or 15.8% over March 31, 2012 and a decrease of $28.2 million or 2.5% from June 30, 2011.The variances from both prior periods were primarily the result of the Plantation and Liberty transactions, as well as continued planned reductions in maturing high rate retail and wholesale time deposits. Advances from the FHLB at June 30, 2012 totaled $233.0 million, a decrease of $300.0 million or 56.3% from March 31, 2012 and a decrease of $324.5 million or 58.2% from June 30, 2011.The decreases were primarily the result of the balance sheet repositioning as well as a shift in funding mix due to the organic growth of core deposits and the acquisition of low-cost deposits from Plantation and Liberty. Shareholders’ equity at June 30, 2012 was $287.3 million, an increase of $9.2 million or 3.3% over March 31, 2012 and an increase of $20.7 million or 7.8% over June 30, 2011.The increases were primarily the result of net operating results, partially offset by a reduction in accumulated other comprehensive income related to investment securities valuations during the last twelve months.Both First Financial’s and First Federal’s regulatory capital ratios are in excess of “well-capitalized” minimums, as presented in the following table. For the Quarters Ended June 30, March 31, December 31, September 30, June 30, First Financial Equity to assets % Tangible common equity to tangible assets (non-GAAP) Book value per common share $ Tangible book value per common share (non-GAAP) Dividends paid per common share, authorized Common shares outstanding, end of period (000s) Regulatory Minimum for "Well-Capitalized" Tier 1 leverage capital ratio1 % % % Tier 1 risk-based capital ratio1 Total risk-based capital ratio1 First Federal2 Leverage capital ratio % Tier 1 risk-based capital ratio Total risk-based capital ratio 1 The quarter ended March 31, 2012 represented the first period holding company ratios for First Financial were required to be filed with the FederalReserve Bank included within FR Y-9C, Consolidated Financial Statements for Bank Holding Companies.The capital ratios presented above for the holding company are considered preliminary until the regulatory report is filed with the Federal Reserve Bank. 2 Capital ratios beginning with the quarter ended March 31, 2012 for First Federal Bank are based on reporting requirements for financial institutions filingFFIEC 041, FDIC Consolidated Reports of Condition and Income (the "Call Report"). Prior period ratios are reported based on superseded regulatory requirements previously issued by the Office of Thrift Supervision. First Financial Holdings, Inc. June 30, 2012 Earnings Release Page 4 Asset Quality The following tables illustrate the trend in quality and risk inherent in the loan portfolio. DELINQUENT LOANS June 30, 2012 March 31, 2012 December 31, 2011 September 30, 2011 June 30, 2011 (30-89 days past due) (dollars in thousands) $ % of Portfolio $ % of Portfolio $ % of Portfolio $ % of Portfolio $ % of Portfolio Residential loans Residential 1-4 family $ % $ % $ % $ % $ % Residential construction Residential land 65 Total residential loans Commercial loans Commercial business Commercial real estate Commercial construction Commercial land Total commercial loans Consumer loans Home equity Manufactured housing Marine Other consumer Total consumerloans Total delinquent loans $ % $ % $ % $ % $ % Total delinquent loans at June 30, 2012 decreased $3.6 million or 24.3% from March 31, 2012.The decreases were primarily the result of continued focused collection efforts.Total delinquent loans at June 30, 2012 included $2.9 million in covered loans, as compared with $3.1 million at March 31, 2012. June 30, 2012 March 31, 2012 December 31, 2011 September 30, 2011 June 30, 2011 NONPERFORMING ASSETS (dollars in thousands) $ % of Portfolio $ % of Portfolio $ % of Portfolio $ % of Portfolio $ % of Portfolio Residential loans Residential 1-4 family $ % $ % $ % $ % $ % Residential construction Residential land Total residential loans Commercial loans Commercial business Commercial real estate Commercial construction Commercial land Total commercial loans Consumer loans Home equity Manufactured housing Marine 29 63 47 94 Other consumer Total consumerloans Total nonaccrual loans Loans 90+ days still accruing 75 51 76 Restructured loans, still accruing Total nonperforming loans % Nonperforming loans held for sale Other repossessed assets acquired Total nonperforming assets $ Total nonperforming assets at June 30, 2012 increased $6.4 million or 8.9% over March 31, 2012.The increase was primarily the result of $10.2 million of OREO acquired as part of the Plantation transaction, which was partially offset by $3.9 million in OREO reductions due to legacy First Federal OREO sales and write-downs.In addition, the effects of higher nonperforming residential loans due to four accounts totaling $3.1 million and higher nonperforming home equity loans due to two loans totaling $1.2 million were partially by lower nonperforming commercial loans.Covered nonperforming loans decreased $5.3 million from March 31, 2012 to $10.4 million at June 30, 2012.Covered OREO totaled $20.0 million at June 30, 2012, an increase of $8.6 million over March 31, 2012. First Financial Holdings, Inc. June 30, 2012 Earnings Release Page 5 Classified loans at June 30, 2012 totaled $113.4 million, essentially unchanged from $114.4 million at March 31, 2012.Covered classified loans decreased $8.6 million or 29.1% from $29.7 million at March 31, 2012 to $21.1 million at June 30, 2012.Non-covered classified assets to Tier 1 capital and the allowance for loan losses totaled 26.83% at June 30, 2012, compared with 25.53% at March 31, 2012. June 30, 2012 March 31, 2012 December 31, 2011 September 30, 2011 June 30, 2011 NET CHARGE-OFFS (dollars in thousands) $ % of Portfolio* $ % of Portfolio* $ % of Portfolio* $ % of Portfolio* $ % of Portfolio* Residential loans Residential 1-4 family $ % $ % $ % $ % $ % Residential construction Residential land 78 Total residential loans Commercial loans Commercial business Commercial real estate Commercial construction (2
